DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filing by applicants on 07/27/22. 
Claims 1, 4, 7, 9, 12, 15, 17, 20 and 23 are amended 
Claims 2-3, 5, 10-11, 13, 18-19, 21 and 25-27 are cancelled
No new claims are added
Claims 1, 4, 6-9, 12, 14-17, 20, and 22-24 are pending
Note:
- Related cases 14/307401 and 14/582220 have been allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-9, 12, 14-17, 20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In amended independent claims 1, 9 and 17, the newly added claim amendments add some more ambiguity to the scope of the previously presented claims. 
For instance, in the claim limitation “identifying, by the computer, one or more of the partitions in which any content items have not been used for a predetermined period of time”. Here, it is unclear what the partitions are partitioning. Are these partitions of the computer memory? Are they partitions of a filing cabinet? Applicants may help move the case forward by using some of the details discussed in paragraphs [0072] - [0073] of the specification as it relates to this claim limitation. The preceding claim limitation “storing, by the computer, content items in partitions in a local content repository and in one or more external content repositories” does not help clarify the issue raised above. Here, given the ambiguity in the scope of the claim, the claim is broadly and reasonably being interpreted as being a partition in a filing cabinet. This partition can be something as simple as the top drawer of the filing cabinet.
Further, the claim limitations “identifying, by the computer, one or more of the partitions in which any content items have not been used for a predetermined period of time; for each partition of the one or more identified partitions, indicating, by the computer, that the partition is to be included in determining any retention period or that the partition is to be excluded from determining any retention period” do not tie into the rest of the claim limitations that were previously presented. For instance, it is unclear what happens to the content items excluded? 
Further, the claim limitations “creating, by the computer, an array of counters for content items stored in each partition indicated as to be included in determining any retention period, wherein each array member represents a number of months between a creation date and a last access date of a content item, and wherein each of the counters represents a number of content items corresponding to each array member” it looks like there are steps missing, for instance, how is array of counters associated with the content items? Is there a matching system that connects the two? 
In light of these ambiguities in the claims and the lack of support in the specification to help clarify these ambiguities. The newly amended claims are broadly and reasonably being interpreted as simply a system of organizing data, such as a filing cabinet that has partitions for different file folders, and the filing cabinet can be further divided into the top drawer and the bottom drawer. Another example of such an organization of data is simply the way files are stored on a computer. Here, the method a computer uses to store and retrieve data reads on the above. The rejections below are based on the broadest reasonable claim interpretations discussed above in light of the specification.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-9, 12, 14-17, 20, and 22-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1, 4, and 6-8 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 9, 12, and 14-16 is/are directed to a computer program product which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 17, 20, and 22-24 is/are directed to a system which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “storing, content items in partitions in a local content repository and in one or more external content repositories; identifying, one or more of the partitions in which any content items have not been used for a predetermined period of time; for each partition of the one or more identified partitions, indicating, that the partition is to be included in determining any retention period or that the partition is to be excluded from determining any retention period; creating, an array of counters for content items stored in each partition indicated as to be included in determining any retention period, wherein each array member represents a number of months between a creation date and a last access date of a content item, and wherein each of the counters represents a number of content items corresponding to each array member; determining, a ratio of a retention period to a premature disposition based on the array of counters; determining, an optimal point based on a storage cost and a risk exposure, wherein the storage cost indicates cost savings when content items older than a predetermined period of time are deleted, and wherein the risk exposure indicates the risk exposure when the content items older than the predetermined period of time are deleted; in response to receiving a particular premature disposition, determining, a new retention period for each of the content items based on the ratio; based on the new retention period differing from the optimal point, providing, a deviation in the risk exposure and the storage cost relative to the optimal point; and deleting, each of the content items based on the new retention period.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to determining retention period of content items. Managing retention periods of content items for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Retaining information is a human activity and applicants’ claims do not provide enough detail to make it clear to one of ordinary skill in the art that this is a technological solution. In fact, applicants’ specification repeatedly describes the claims as being a business solution. For instance, in the specification, paragraphs [0002]-[0004] are specifically discuss how the claimed invention is solving a business problem, please see: [0002]: businesses implement retention (defensible disposition) programs to delete documents after a certain period, thus saving storage and management costs and, possibly, avoiding or limiting legal risks. [0003]: business users may want to store the customer proposal for a longer period of time, since they often use old customer proposals as a source of ideas for new proposals. [0004]: estimate a business-driven retention period. 
Independent Claims 9 and 17 is/are parallel to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A method implemented in a computer having a processor and a memory, comprising operations for:, by the computer, a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations for: a computer system, comprising: one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to perform operations for: implemented in a computer having a processor and a memory” such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 
 As a result, claims 1, 9 and 17 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 4, 6, 7-8, 12, 14-16, 20, and 22-24 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 7 recites “wherein a retention period is determined using a risk-time function and a cost-time function”. As a result, Examiner asserts that dependent claims, such as dependent claims 4, 6, 7-8, 12, 14-16, 20, and 22-24 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A method implemented in a computer having a processor and a memory, comprising operations for:, by the computer, a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations for: a computer system, comprising: one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to perform operations for: implemented in a computer having a processor and a memory” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in [0006] - [0007], [0073] - [0088]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 9 and 17 is/are parallel to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 4, 6, 7-8, 12, 14-16, 20, and 22-24 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 9 and 17. As a result, Examiner asserts that dependent claims, such as dependent claims 4, 6, 7-8, 12, 14-16, 20, and 22-24 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf

		
Prior Art Withdrawn
	In the response submitted on 07/27/20, the newly amended claims and applicants arguments on pages 12-16 of applicants remarks are persuasive. The previously made prior art rejection has been withdrawn. Here, are the amended claim limitations for claim 1:
“1. A method implemented in a computer having a processor and a memory, comprising operations for: 
	storing, by the computer, content items in partitions in a local content repository and in one or more external content repositories; 
	identifying, by the computer, one or more of the partitions in which any content items have not been used for a predetermined period of time; 
	for each partition of the one or more identified partitions, indicating, by the computer, that the partition is to be included in determining any retention period or that the partition is to be excluded from determining any retention period; 
	creating, by the computer, an array of counters for content items stored in each partition indicated as to be included in determining any retention period, wherein each array member represents a number of months between a creation date and a last access date of a content item, and wherein each of the counters represents a number of content items corresponding to each array member;
	determining, by the computer, a ratio of a retention period to a premature disposition based on the array of counters; 
	determining, by the computer, an optimal point based on a storage cost and a risk exposure, wherein the storage cost indicates cost savings when content items older than a predetermined period of time are deleted, and wherein the risk exposure indicates the risk exposure when the content items older than the predetermined period of time are deleted; 
	in response to receiving a particular premature disposition, determining, by the computer, a new retention period for each of the content items based on the ratio; 
	based on the new retention period differing from the optimal point, providing, by the computer, a deviation in the risk exposure and the storage cost relative to the optimal point; and 
	deleting, by the computer, each of the content items based on the new retention period.”
Neuhaus; Werner et al. (US 6,542,890)
Newhouse; Benjamin Zeis (US 2016/0226970) 
Kilday et al. (US 7,814,063) and 
Freikorn; Guy (US 2010/0169541).
Neuhaus Fig. 1, #10-#40. Also, see abstract: shows histogram. Also, see col 4, lines 11-30: where a cell control block array is formed so as to create a histogram which is subsequently used to sort input data using cell control blocks. These cell control blocks each contain data sorting and reducing information for a specific location, i.e. a corresponding cell which covers a value range of at least one parameter. The data are then input during an input step 20, and then sorted based on the cell control blocks in a sorting step 30 so that data chains with similar parameter characteristics are formed. The sorted data then are output in an output step 40. FIG. 2 describes in further detail the forming of the histogram during initialization period 10. During the initialization period 10, an array 11 of cell control blocks 1, 2 ...n is created so as to form a histogram 12. The histogram 12 has, for example, 2 dimensions representing a first parameter X and a second parameter Y. However, the histogram may have one or more than two dimensions. The selection of the parameters and the size of the cells controlled by the cell control block can vary depending on the application), further Reference Neuhaus also shows data reduction (see col. 1, lines 48-52: where the reference shows how it is advantageous to presort data and to reduce redundant data so that subsequent computational requirements can be reduced. This presorting and reduction is especially advantageous when operating in a high dense signal environment.). Further, Neuhaus shows the creation of a histogram using parameters X and Y (see Fig. 2, #12, Fig. 6, # 15, which shows cell counter, which reads on “wherein the second value is a number of content items that fit into a corresponding array member”. Also, see abstract: shows histogram.
Reference Newhouse performs content management and content retention score. Reference shows improving the storage efficiency of each client device as well as content management system as a whole (see [0021]), storage allocation of content ([0021]), and content retention scoring ([0022]: where the content management system maintains a retention score for each content item). Reference also shows a content management system that addresses storage constrained synchronization of content items based on predicted user access to shared content items using retention scoring (abstract). Newhouse shows in Fig. 4 how the content management system #110 determines content size, content relevancy using the content LRA (least recently accessed content) (see # 420). Further, see [0053] where the reference shows items not having been accessed in 4 months or 6 months. Here, using a number of months as a way to measure the “latest access time” of [0022] would have been obvious. Reference Newhouse shows ranking content based on metrics like content size, content relevancy using the content LRA (see # 420), and content attention are concerned with assessing the importance of the content for retention purposes. Further, in [0019], [0076]-[0078], Fig. 5, Newhouse determines which content can be turned into shadow items. Further, Newhouse in [0112] shows calculation of use of computational resources as a percentage. Also see, [0107] of Newhouse with shows retention scoring to predict which content items can be deleted or removed and the metadata for those content items turned into shadow items. Also see [0022], [0050]-[0054]: retention score. Further, Fig. 5, [0055] of Newhouse: where weighted scoring is used to determine storage space and content retention. Further, it should be noted that the Newhouse reference shows calculating “ratios” at least in [0051] and [0111].
Further, Reference Freikorn shows “a number of months” in the claim above in Fig. 4 shows measuring the time from creation to the time of last access. [0024] explains that in order to optimize different memory types, “a demotion policy is illustrated in the form of a data write activity graph 400 illustrating the time since the creation of a group of data along the x-axis against the time since a last write operation occurred involving that data object (y-axis).” … “policy where a certain elapsed time, or combination of elapsed and other parameters, is used to provide a threshold 404, a decision may be made by the storage device 102 to move (demote) a group of data from the higher endurance storage 106 to the lower endurance storage 108 when the group of data has not been written to for a particular amount of time.”
Reference Kilday shows “deleting” of content items at least in Fig. 12B, # 1230. Also, see col. 4, lines 34-42. Reference Kilday shows “retention period” at least in col. 3, lines 35-42.
Additional references considered, not cited in the previous rejection include:
Reference Redlich shows [0092]: The security risk in the present system can be reduced by storing smaller and more granular pieces of data. [0095]: Dispersal of data to distributed storage stores achieves higher security as well as a lower overall security costs. Redlich shows “last access date of a content item” ([0401]: which shows a log of the user accessing the document), Redlich shows “a creation date” ([0416]: date and time of creation). Redlich also shows tables for arranging data ([0065], [0102], [0183], [0260]) does not explicitly show an “array”. Redlich shows a “ratio” ([0275]: an output ratio 2092.
Reference Li shows an “array” (see [0022]: Another field may include a Boolean flag.  The Boolean flag may be used to represent whether the file has been removed from the data source.  Another field may include a binary array.  The binary array may be used to represent a file-specific encryption key.  In one aspect, the binary array may comprise up to 16 or 32 bytes or more.  Other types of fields may also be included in the key store). 
However, none of the references cited above either individually or in combination show the claim limitations: 
“determining, by the computer, a ratio of a retention period to a premature disposition based on the array of counters;
determining, by the computer, an optimal point based on a storage cost and a risk exposure, wherein the storage cost indicates cost savings when content items older than a predetermined period of time are deleted, and wherein the risk exposure indicates the risk exposure when the content items older than the predetermined period of time are deleted; 
in response to receiving a particular premature disposition, determining, by the computer, a new retention period for each of the content items based on the ratio; 
based on the new retention period differing from the optimal point, providing, by the computer, a deviation in the risk exposure and the storage cost relative to the optimal point; and 
deleting, by the computer, each of the content items based on the new retention period.”
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
NPL Reference:
	Reference Ngulube. Cost analysis and the effective management of records throughout their life cycle. University of South Africa (School of Graduate Studies) Pretoria, South Africa. Journal of the South African Society of Archivists, Vol. 44, 2011. Pages 3-18. https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.875.4884&rep=rep1&type=pdf
	The article deals with the concept of cost analysis in the context of managing records throughout their life cycle. Ways of cost saving or avoidance in managing records are covered. Document management strategies have the potential to provide some substantial cost – saving benefits if they are used judiciously. The document management strategies covered by the article include paper, micrographics and electronic formats. Audio-visual records are not given any special treatment because they are part of these formats. The article demonstrates through the literature review that cost analysis is an essential part of planning records management programs and making informed decisions about costs and benefits that may accrue to an organization that desires to have a competitive edge. The argument is that cost benefit analysis may be employed as a powerful tool for determining and assigning costs and benefits, identifying all alternatives and specifying the critical characteristics demanded by a records management system. However, the reference does not show the claim limitations above.
Reference Sletten, Laurie. University of California. Policy BFB-RMP-2: Records Retention and Disposition: Principles, Processes, and Guidelines. Chief Information Officer & VP – Information Technology Services. Dated: 11/13/15. https://policy.ucop.edu/doc/7020454/BFB-RMP-2. 
This reference shows in Management of the disposition of administrative records is a component of the University's Records Management Program, as described in Business and Finance Bulletin RMP-1. The purpose of this bulletin is to establish, in the context of the records lifecycle, the university wide principles and processes for records disposition, and to outline the roles and responsibilities associated with this component of the Program (see page 1, Policy Summary). However, the reference does not show the claim limitations above.
Foreign Reference:
Reference (AU 2003227202 A1) Medina Cesar et al. shows the End-User Device(s) 109 manages the download and storage of the SCs containing the Digital Content; requests and manages receipt of the encrypted Digital Content keys from the Clearinghouse(s) 105; processes the watermark(s) every time the Digital Content is copied or played; manages the number of copies made (or deletion of the copy) in accordance with the Digital Content's Usage Conditions; and performs the copy to an external media or portable consumer device if permitted. The portable consumer device can perform a subset of the End-User Player Application 195 functions in order to process the content's Usage Conditions embedded in the watermark. The terms End-User(s) and End-User Player Application 195 are used throughout this to mean through the use or running-on an End-User Device(s) 109 (Abstract). However, the reference does not show the claim limitations above.

None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1, 9 and 17, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 9-10 of applicants’ remarks that “On page 4 of the Office Action, the Examiner submits that the newly amended claims are broadly and reasonably being interpreted . . . as a filing cabinet that has partitions". Applicant respectfully traverses. Claims 1, 9, and 17 recite at least one processor of a computer as they are claiming embodiments in the field of computer technology, and so it is reasonable to interpret partitions as used in the claims as partitions of a file cabinet.” (See applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Please see the 112 rejection above, there are various ambiguities in applicants claims. Applicants claim limitation from one limitation to the next do not connect, and as such, they read as piecemeal limitations. For instance, as is pointed in the 112 rejection above, it is unclear from the claim and the specification how the system determines how a certain array of counters is associated with a particular content item. 
Given that there are some missing steps, it is reasonable to assume that the claims are still broad enough that they could simply be a computer that informs the user of partitions in a filing cabinet so the user can track content items. 
The mention of computer or use of computer in the claims still on a very high level of generalization and is recited merely as “apply it”. As was discussed during the interview held on 07/27/22.

Applicant’s Argument #2
Applicants argue on page(s) 11-14 of applicants’ remarks that “Applicant respectfully submits that claims 1, 9, and 17 do not recite mathematical concepts, certain method of organizing human activity or mental processes based on the suggested evaluation. Thus, claims 1, 9, and 17 are not directed to abstract ideas.” Additionally, applicants have argued the filtering of content in Bascom Glob. Internet Serv. v. AT&T Mobility LLC (See applicants’ remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Please see the 101 rejection above, particularly, step 2A prong one for details. 
In the present case, since the claimed invention follows rules or instructions for content retention, the certain methods of organizing human activity is directed to managing personal behavior or relationships or interactions between people.
Under step 2A in the 101 rejection above, the groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
In BASCOM, the Federal Circuit agreed with the District Court's identification of the abstract idea being the "filtering content" found on the internet. The courts found that the abstract idea was a certain method of organizing human activity. However, the Federal Circuit held that the District Court did not properly perform step 2B of the two part Alice framework (or the Mayo test). The Federal Circuit court held that the additional elements in Bascom did amount to significantly more when considered as an ordered combination. The court held that the additional elements, such as, the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, when combined may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., an inventive concept. 
In this instant case however, there is no installation of any application at a specific location, much less a customizing of features to the end users, but merely a highly general recitation of the additional elements discussed in the 101 rejection, specifically step 2A, prong 2 and step 2B. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f).

Applicant’s Argument #3
Applicants argue on page(s) 14-15 of applicants remarks that “Claims 1, 9, and 17 are directed to a practical application of determining the retention period and deleting content items based on that retention period. In particular, claims 1, 9, and 17 describe: 
-      creating, by the computer….. 
-     deleting, by the computer, each of the content items based on the new retention period. 
Such identification of partitions in which any content items have not been used for a predetermined period of time and then indicating which of these partitions are to be used for determining retention periods of content items is integrated into a practical application. In combination with limiting the partitions, the deletion of content items is integrated into a practical application and solving a technological problem of saving use of computer resources. Thus, with the arguments and the amendments herein, Applicant believes that this 35 U.S.C. 101 rejection should be withdrawn.” (See applicants’ remarks for more details).
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim limitations discussed in step 2A, prong two such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 
 As a result, claims 1, 9 and 17 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Further still, the claim limitations argued by applicants below are simply directed to data gathering and processing “creating, by the computer, an array of counters for content items stored in each partition indicated as to be included in determining any retention period, wherein each array member represents a number of months between a creation date and a last access date of a content item, and wherein each of the counters represents a number of content items corresponding to each array member; ….in response to receiving a particular premature disposition, determining a second retention period for each of the content items based on the ratio; based on the second retention period differing from the first retention period, providing a deviation in the risk exposure and the storage cost relative to the first retention period; and”
The claim limitation “deleting each of the content items based on one of the first retention period and the second retention period in accordance to the deviation” is recited in the specification in [0062]-[0063] can be performed manually. The present application is simply informing the user the cost of content retention, but there is nothing happening automatically. Hence the claims are simply data process, gathering and displaying. There is no technological improvement in the claimed invention.
Additionally, the claim preamble is the only part of the claims in independent claims 1 and 9, where a computer/ computer program product is mentioned. In the system claim 17, the system of 17 contains additional elements in the body of the claim like “one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to perform operations for:”, but these limitations are still simply applying the computer technology. In fact, in the method claim 1, the claim limitations in the body of the claim are so broad that a human could be performing the method steps. 
Even the dependent claims do not help overcome the previously made rejection, for instance the only other claim that has any mention of a computer is claim 8. Here, the software as a service in claim 8 is also simply applying the technology. Nothing in this claim precludes a human from performing the method steps. 
Retaining information is a human activity and applicants’ claims do not provide enough detail to make it clear to one of ordinary skill in the art that this is a technological solution. In fact, applicants’ specification repeatedly describes the claims as being a business solution. For instance, in the specification, paragraphs [0002]-[0004] are specifically discuss how the claimed invention is solving a business problem, please see: [0002]: businesses implement retention (defensible disposition) programs to delete documents after a certain period, thus saving storage and management costs and, possibly, avoiding or limiting legal risks. [0003]: business users may want to store the customer proposal for a longer period of time, since they often use old customer proposals as a source of ideas for new proposals. [0004]: estimate a business-driven retention period. 
Further, regarding the applicants’ arguments related to the newly amended claims. Please see the 112 rejection above for details about the newly amended claims.
Applicants are welcome to call the examiner to discuss claim amendments that may help move the prosecution forward.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:
	Reference Ngulube. Cost analysis and the effective management of records throughout their life cycle. University of South Africa (School of Graduate Studies) Pretoria, South Africa. Journal of the South African Society of Archivists, Vol. 44, 2011. Pages 3-18. https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.875.4884&rep=rep1&type=pdf
Reference Sletten, Laurie. University of California. Policy BFB-RMP-2: Records Retention and Disposition: Principles, Processes, and Guidelines. Chief Information Officer & VP – Information Technology Services. Dated: 11/13/15. https://policy.ucop.edu/doc/7020454/BFB-RMP-2. 
Foreign Reference:
Reference (AU 2003227202 A1) Medina Cesar et al. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624